ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-199, concluding that STEPHEN H. SKOLLER of MAPLEWOOD, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period one year for violating RPC 1.15(b)(failure to deliver client funds promptly), RPC 3.1 (assertion of frivolous claims), RPC *2628.4(c)(conduct involving dishonesty fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And STEPHEN H. SKOLLER having failed to appear on the Order to Show Cause issued in this matter;
And the Court having determined from its review of the matter that in addition to the ethical violations found by the Disciplinary Review Board, respondent’s conduct violated RPC 1.2(d)(assisting a client in fraudulent conduct) and RPC 4.1(a)(making a false statement), and having concluded that a two-year suspension from practice is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that STEPHEN H. SKOLLER is suspended from the practice of law for a period of two years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *263expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.